Case: 2:20-cv-04843-SDM-CMV Doc #: 38 Filed: 09/13/21 Page: 1 of 2 PAGEID #: 240




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


GARY TIPTON,                                  :      CASE NO.: 20cv-4843

                                              :      JUDGE MORRISON
                   Plaintiff,                        MAGISTRATE JUDGE
                                                     VASCURA

                                              :
      v.
                                              :
OHIOHEALTH GRADY MEMORIAL
HOSPITAL, et al.,
                                              :
                   Defendants.

                                OPINION AND ORDER

      This matter is before the Court upon consideration of a Report and

Recommendation (R&R) issued by the Magistrate Judge on August 26, 2021. (ECF

No. 37). In that filing, the Magistrate Judge recommended that Defendant

OhioHealth Grady Memorial Hospital’s Second Motion to Dismiss (ECF No. 33) and

Plaintiff Gary Tipton’s Motion for Leave to File Surreply (ECF No. 36) be denied.

The time for filing objections has passed, and no objections have been filed. For the

reasons set forth in the R&R, the Court hereby ADOPTS the R&R (ECF No. 37),

DENIES OhioHealth’s Second Motion to Dismiss (ECF No. 33), and DENIES

Plaintiff’s Motion for Leave to File Surreply (ECF No. 36).




                                          1
Case: 2:20-cv-04843-SDM-CMV Doc #: 38 Filed: 09/13/21 Page: 2 of 2 PAGEID #: 241




      IT IS SO ORDERED.

                                    s/ Sarah D. Morrison
                                    SARAH D. MORRISON
                                    UNITED STATES DISTRICT JUDGE




                                       2
